The plaintiff in error has failed to file briefs as required by the rule of this court, and this cause is subject to dismissal.
The defendant in error has filed a motion to dismiss which is well taken. On April 24, 1923, it was duly ordered that plaintiff in error file brief on or before July 1, 1923. On July 9, 1923, upon stipulation of the parties, an order was entered extending the time to August 1, 1923, within which the plaintiff in error should file brief.
Plaintiff in error has wholly failed to file any briefs or make any showing, and therefore the appeal must be dismissed.
Plaintiff in error has filed a proper motion for judgment on the supersedeas bond which appears in the case-made. This motion is also well taken.
The judgment of the trial court is affirmed, and judgment rendered against the surety on the supersedeas bond, W.J. Mason, in the sum of $340.63, with interest from December 8, 1919.
By the Court: It is so ordered.